Clinton, J.
Under Articles 1982 and 1983 C. C., when a sale is revoked as simulated, at the suit of one creditor, he has no right to be paid out of the proceeds in preference to other creditors ; but the property is placed back, as regards conflicting creditors, just as it was before the pretended sale took place. In regular revocatory actions it is different; for, in such actions, the sale is onty revoked in so far as it affects the complaining creditor, and others have no right to share in the fruits of his vigilarme. C. C. 1977.